 
 
I 
108th CONGRESS
2d Session
H. R. 5408 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide emergency relief to small businesses affected by significant increases in the prices of electricity, heating oil, natural gas, propane, and kerosene, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Business and Farm Energy Emergency Relief Act of 2004. 
2.FindingsThe Congress finds that— 
(1)a significant number of small businesses in the United States, non-farm as well as agricultural producers, use heating oil, natural gas, propane, kerosene, or electricity to heat their facilities and for other purposes; 
(2)a significant number of small businesses in the United States sell, distribute, market, or otherwise engage in commerce directly related to heating oil, natural gas, propane, and kerosene; and 
(3)sharp and significant increases in the price of heating oil, natural gas, propane, or kerosene— 
(A)disproportionately harm small businesses dependent on those fuels or that use, sell, or distribute those fuels in the ordinary course of their business, and can cause them substantial economic injury; 
(B)can negatively affect the national economy and regional economies; 
(C)have occurred in the winters of 1983–1984, 1988–1989, 1996–1997, and 1999–2000; and 
(D)can be caused by a host of factors, including global or regional supply difficulties, weather conditions, insufficient inventories, refinery capacity, transportation, and competitive structures in the markets, causes that are often unforeseeable to those who own and operate small businesses. 
3.Small business energy emergency disaster loan programSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (3) the following: 
 
(4) 
(A)In this paragraph— 
(i)the term heating fuel means heating oil, natural gas, propane, or kerosene; and 
(ii)the term sharp and significant increase shall have the meaning given that term by the Administrator, in consultation with the Secretary of Energy. 
(B)The Administration may make such loans, either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis, to assist a small business concern that has suffered or that is likely to suffer substantial economic injury as the result of a sharp and significant increase in the price of heating fuel or electricity. 
(C)Any loan or guarantee extended pursuant to this paragraph shall be made at the same interest rate as economic injury loans under paragraph (2). 
(D)No loan may be made under this paragraph, either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis, if the total amount outstanding and committed to the borrower under this subsection would exceed $1,500,000, unless such applicant constitutes a major source of employment in its surrounding area, as determined by the Administration, in which case the Administration, in its discretion, may waive the $1,500,000 limitation. 
(E)For purposes of assistance under this paragraph— 
(i)in lieu of the requirement of the declaration of a disaster area, a declaration that an area is affected by a sharp and significant increase in the price of heating fuel or electricity shall be required and shall be made by the President or the Administrator; or 
(ii)if no declaration has been made pursuant to clause (i), the Governor of a State in which a sharp and significant increase in the price of heating fuel or electricity has occurred may certify to the Administration that small business concerns have suffered economic injury as a result of such increase and are in need of financial assistance which is not available on reasonable terms in that State, and upon receipt of such certification, the Administration may make such loans as would have been available under this paragraph if a declaration under clause (i) had been issued. 
(F)Notwithstanding any other provision of law, loans made under this paragraph may be used by a small business concern described in subparagraph (B) to convert from the use of heating fuel or electricity to a renewable or alternative energy source, including agriculture and urban waste, geothermal energy, cogeneration, solar energy, wind energy, and fuel cells.. 
4.Agricultural producer emergency loans 
(a)In generalSection 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) is amended— 
(1)in the first sentence— 
(A)by striking operations have and inserting operations (i) have; and 
(B)by inserting before : Provided, the following: , or (ii)(I) are owned or operated by such an applicant that is also a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II) have suffered or are likely to suffer substantial economic injury on or after November 1, 2004, as the result of a sharp and significant increase in energy costs or input costs from energy sources occurring on or after November 1, 2004, in connection with an energy emergency declared by the President or the Secretary; 
(2)in the third sentence, by inserting before the period at the end the following: or by an energy emergency declared by the President or the Secretary; and 
(3)in the fourth sentence— 
(A)by inserting or energy emergency after natural disaster each place it appears; and 
(B)by inserting or declaration after emergency designation. 
(b)FundingFunds available on the date of enactment of this Act for emergency loans under subtitle C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.) made to meet the needs resulting from natural disasters shall be available to carry out the amendments made by subsection (a). 
5.GuidelinesNot later than 30 days after the date of enactment of this Act, the Administrator of the Small Business Administration and the Secretary of Agriculture shall each issue such guidelines as the Administrator and the Secretary, as applicable, determines to be necessary to carry out this Act and the amendments made by this Act. 
6.Reports 
(a)Small businessNot later than 18 months after the date of final publication by the Administrator of the Small Business Administration of the guidelines issued under section 5, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, a report on the effectiveness of the program established under section 7(b)(4) of the Small Business Act, as added by this Act, including— 
(1)the number of small businesses that applied to participate in the program and the number of those that received loans under the program; 
(2)the dollar value of those loans; 
(3)the States in which the small business concerns that participated in the program are located; 
(4)the type of heating fuel or energy that caused the sharp and significant increase in the cost for the participating small business concerns; and 
(5)recommendations for improvements to the program, if any. 
(b)AgricultureNot later than 18 months after the date of final publication by the Secretary of Agriculture of the guidelines issued under section 5, the Secretary shall submit to the Committees on Small Business and Entrepreneurship and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Small Business and Agriculture of the House of Representatives, a report on the effectiveness of loans made available as a result of the amendments made by section 4, together with recommendations for improvements to the loans, if any. 
7.Effective dateThe amendments made by this Act shall apply with respect to economic injuries suffered or likely to be suffered as the result of sharp and significant increases in energy prices which occur on or after November 1, 2004. 
 
